NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 26 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

HAOTONG WANG,                                   No.    15-73560

                Petitioner,                     Agency No. A089-891-260

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 17, 2022**

Before:      CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Haotong Wang, a native and citizen of China, petitions pro se for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, applying the standards governing adverse credibility

determinations under the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034, 1039-

40 (9th Cir. 2010). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on Wang’s inconsistent testimony regarding which day of the week he

reported to the police and whether he was expelled from school, as well as his

demeanor during testimony. See id. at 1048 (adverse credibility determination

reasonable under “the totality of circumstances”); Lalayan v. Garland, 4 F.4th 822,

839 (9th Cir. 2021) (the court accords special deference to an IJ’s demeanor

findings regarding non-verbal factors). Wang’s explanations do not compel a

contrary conclusion. See Lata v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000). Thus,

in the absence of credible testimony, in this case, Wang’s asylum and withholding

of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.

2003).

      We do not reach Wang’s remaining contentions regarding corroboration or

the merits of his claims. See Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir.

2004) (courts and agencies are not required to decide issues unnecessary to the

results they reach).

      We do not consider the materials Wang references in his opening brief that


                                         2                                     15-73560
are not part of the administrative record. See Fisher v. INS, 79 F.3d 955, 963-64

(9th Cir. 1996) (en banc).

      Substantial evidence also supports the agency’s denial of Wang’s CAT

claim because it was based on the same testimony found not credible, and the

record does not otherwise compel the conclusion that it is more likely than not he

would be tortured by or with the consent or acquiescence of the government if

returned to China. See Shrestha, 590 F.3d at 1048-49.

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED.




                                         3                                   15-73560